Citation Nr: 1425846	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  05-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left ankle injury (left ankle disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to November 1986; he also had subsequent service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied the Veteran's claim for a compensable rating for his left ankle disability.  Following the submission of a notice of disagreement, the RO reconsidered the evidence of record and increased the disability rating to 10 percent in a January 2005 statement of the case.   

A hearing was held before the undersigned Veterans Law Judge in June 2007.  A transcript of the proceeding is associated with the claims file.

The Board remanded the claim in May 2008 and August 2010 to provide the Veteran appropriate notice and a VA examination respectively.  Thereafter, the Board denied the claim in a June 2012 decision.  Thereafter, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand with the United States Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that the Board failed to adequately address functional loss due to flare-ups that was noted at a January 2011 VA examination as well as the Veteran's lay statements regarding the nature and severity of his left ankle disability.  An Order of the Court dated in October 2013 remanded the issue to the Board for development consistent with the Joint Motion.

The other claims addressed in the June 2012 decision, to include entitlement to an increased rating for a lumbar spine disability and a claim for a total disability rating based on individual unemployability (TDIU), were remanded and are not currently before the Board for consideration.



FINDINGS OF FACT

1.  Prior to January 4, 2011, the Veteran's left ankle disability was manifested by complaints of pain, tenderness and swelling with dorsiflexion from 0 to 15 to 20 degrees and plantar flexion from 0 to 20 to 45 degrees; more than moderate functional loss upon repetitive use or during flare-ups was not shown.

2.  As of January 4, 2011, the Veteran's left ankle disability was manifested by complaints of pan, tenderness, swelling, stiffness and weakness with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees; daily flare-ups causing limitation of motion of 50 percent was noted at examination.


CONCLUSIONS OF LAW

1.  Prior to January 4, 2011, the criteria for a disability rating in excess of 10 percent for a left ankle disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271, 5284 (2013).

2.  From January 4, 2011, the criteria for a 20 percent disability rating, but no higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Prior to initial adjudication, the Veteran was not provided with a letter satisfying the elements under the duty to notify provisions.  However, the January 2005 statement of the case provided the criteria for an increased rating and letters dated in March 2005, March 2006, and May 2008 thereafter notified the Veteran that a disability rating would be determined by applying relevant diagnostic codes and indicated the types of medical and lay evidence necessary to establish entitlement to increased compensation. The Board finds that the requirements under Vazquez-Flores have been satisfied and the Veteran properly notified.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, VA treatment records and Social Security Administration records.  The Veteran has not identified any outstanding medical evidence.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in November 2005, January 2011 and December 2011 to determine the nature and severity of his left ankle disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations were adequate as they were predicated on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issue on appeal.  The Board finds that together the 2011 examinations satisfied the remand directives issued by the Board in August 2010 and therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

There is adequate medical evidence of record to make a determination in this case. There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted. VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2013).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Legal Criteria for Increased Disability Ratings

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.

The Veteran's service-connected left ankle disability was initially evaluated under Diagnostic Code (DC) 5003 for degenerative arthritis of the left ankle, residuals of a fracture.  In the January 2005 statement of the case, the RO appears to have evaluated the Veteran under DC 5271 for limited motion of the ankle. The RO also listed DCs 5272 (for ankylosis of the ankle) and 5273 (for malunion of the os calcis or astragalus) as relevant diagnostic codes for his left ankle disability.  However, in an unrelated rating decision dated in July 2005, the RO indicated that the Veteran's left ankle disability was evaluated under DC 5284 for other foot injuries. 

DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be DC 5271 (limitation of motion of the ankle).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

DC 5271, the diagnostic code for limitation of motion of the ankle, provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

Under 5272, a 10 percent rating is warranted for ankylosis of the ankle in a poor weight-bearing position and a 20 percent rating is warranted for ankylosis of the ankle in a good weight-bearing position.  38 C.F.R. § 4.71a.  

Under DC 5284, a 10 percent rating is warranted for moderate foot injury. A 20 percent rating is warranted for moderately severe foot injury. A 30 percent rating is warranted for severe foot injury.  38 C.F.R. § 4.71a.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.  The provisions regarding functional loss should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to an Increased Rating

In the Joint Motion, the parties requested the Board to readjudicate the claim to "determine if an increased rating is warranted considering the December 2011 VA contract examination and the other evidence of record addressing [the Veteran's] flare-ups."  See Joint Motion at 3.   Here, the Board will specifically consider whether a higher rating can be granted on the basis of functional loss due to severe pain during flare-ups and reevaluate the severity of the Veteran's ankle disability throughout the appeal period.

In a July 2004 QTC evaluation, the Veteran noted increased pain and swelling of his left ankle which worsened with prolonged weight bearing activity.  On examination, the Veteran's left ankle showed full range of motion with dorsiflexion to 20 degrees and plantar flexion to 45 degrees. There was some tenderness to palpation and slight swelling at the dorsolateral aspects.  However, no other deformities were noted. There was also no evidence of ankylosis. The Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination.  X-rays of the left ankle revealed degenerative changes and calcaneal spurs. 

A July 2004 VA treatment note indicates that the Veteran was prescribed a left ankle brace as he had a history of ankle fractures, probable ligamentous damage to the left ankle, ankle instability, and severe pain on inversion.  A separate July 2004 treatment note provides that the Veteran had left ankle instability and pain, xerosis of the left foot, and neuropathy of the left foot secondary to radiculopathy. An October 2005 VA treatment note shows that the Veteran complained of severe, sharp, and throbbing pain of the left ankle. 

In a November 2005 QTC examination report, the Veteran noted tenderness over the proximal dorsal lateral surface of the left foot. His left ankle had dorsiflexion to 15 degrees and plantar flexion to 20 degrees. After repetitive use or during flare-ups, the Veteran indicated additional limiting pain and weakness of his left ankle. The examiner specifically noted there was no additional limitation caused by fatigue, weakness or lack of endurance and that he was unable to determine the additional limitation caused by repetitive use or flare-ups in degrees.

In June 2007, the Veteran testified at a hearing before the Board.  He stated he experienced "limitation in [his] ability to move."  He stated that he sometimes had a to "sit and work it in" to get a "little bit of movement" and that it might take 3 or 4 minutes to get it "limbered up" in order to stand and walk.  He testified as to pain, weakness and giving way.  

VA treatment records between 2007 and 2011 indicate numerous complaints of ankle pain that is worse with activity and evidence that the Veteran sought acupuncture to relieve his pain.

In January 2011, after the Board's August 2010 remand, the Veteran underwent a VA examination.  The Veteran described intermittent moderate and sharp pain in his left ankle.  He reported daily flares-up that also occurred with weather changes; limitation of motion during flare-ups was noted to be 50 percent.  The condition of the Veteran's ankle was described as progressively worse.  Giving way, stiffness and weakness were indicated.  It was noted the Veteran walked with a cane.  Limitation of motion was noted to be normal with plantar flexion to 45 degrees with pain on motion throughout and dorsiflexion to 20 degrees with pain on motion throughout.  The examiner indicated that there was no additional limitation of motion after repetitive testing.  An x-ray indicated a mild osteophyte of the inferior tip of the left medial malleolus, a small ossification between the left medial malleolus and the talus, left anterior ankle joint osteophytes, prominent left inferior and posterior heel spurs.  Degenerative joint disease was not noted.

In December 2011, the Veteran met with a contract examiner, Dr. J.M. The examination report indicates the following subjective complaints: weakness, swelling, giving way, lack of endurance, tenderness and pain.  Locking, fatigability, deformity, effusion, subluxation and dislocation were denied.  The Veteran reported experiencing flare-ups which "impact the ability of the ankle to function."  He described this impact as painful.  Limitation of motion was noted to be normal with plantar flexion to 45 degrees and dorsiflexion to 20 degrees without objective evidence of pain on motion.  The examiner indicated that there was no additional limitation of motion after repetitive testing.  Localized tenderness and pain on palpation of the joints and soft tissue of the left ankle was noted.

There is no indication that the Veteran's disability has worsened in VA treatment records dated between 2011 and 2013.

As recognized in the Joint Motion, the December 2011 Disability Questionnaire prepared by Dr. J.M. was not discussed in the Board's June 2012 decision.  The Board notes, however, that the results therein were very similar to those recorded in the January 2011 VA examination report regarding the Veteran's subjective complaints and the range of motion measurements.  If anything, the January 2011 examination results were more favorable to the Veteran's claim as they noted pain on motion throughout range of motion testing whereas range of motion testing in December 2011 did not indicate objective evidence of pain.  In the June 2012 decision, the Board determined that the evidence did not support a rating in excess of 10 percent because "while the evidence supports a finding that the Veteran's ankle disability moderately affects his range of motion, this disability does not establish marked limitation of motion under 5271 as he is able to walk with the assistance of a cane despite complaints of pain and stiffness."  The Board also considered whether a higher rating was warranted under DC 5284.  The Board found that an increased rating was not warranted because the left ankle range of motion was found to be normal in both 2004 and 2011 examinations.  The Board acknowledged the limitation of motion seen upon examination in November 2005 and determined that because more recent examinations noted normal range of motion, the November 2005 examination report could not support a finding that the Veteran's left ankle disability markedly affected his functional ability.  Thus, the Board found that the evidence as a whole reflected the presence of a moderate disability.  Therefore, a rating in excess of 10 percent was not warranted.

It is undeniable that the Veteran has experienced ankle pain for many years and symptoms surrounding that pain that cause discomfort.  It is acknowledged that he uses a cane and an ankle brace to help him ambulate and has received injections to ease his pain and discomfort.  Currently, the Veteran is receiving a 10 percent rating based on arthritis with pain on motion.  See DC 5003.  This rating compensates him for pain and moderate limitation of motion.  See DC 5272; 5284.   Notably, such limitation was not objectively shown at the January or December 2011 examinations.  

Prior to January 4, 2011, there is no evidence of record that delineates the degree of additional limitation of motion the Veteran experienced during flare-ups or after repetitive use.  The evidence indicates pain and other symptoms, but they were not shown to cause significant additional disability or functional loss prior to the January 2011 examination.  Although accompanied by sparse detail, the examiner in January 2011 indicated that during flare-ups, which the Veteran indicated occurred on a daily basis, his range of motion was limited by 50 percent.  The Veteran is competent to opine as to his observations.    Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that, in light of the evidence demonstrating additional disability manifested by limitation of motion, restriction of activity and functional impairment caused by significant pain during periods of flare-ups occurring on a daily basis, the weight of the evidence supports the assignment of a 20 percent disability rating, the highest possible under DC 5271, from January 4, 2011.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Given that the Veteran's range of motion was noted to be normal on the most recent examinations, the Board finds that a rating in excess of 20 percent cannot be justified at any point during the appeal period.   Specifically, the Veteran cannot be said to have a severe foot injury pursuant to DC 5284 because in the absence of flare-ups, his range of motion is normal and the prominent symptoms are pain, weakness, tenderness and swelling that are adequately compensated for by either a 10 or 20 percent rating.

In addition, the Veteran is not entitled to a higher rating under DC 5270 because he has not been diagnosed with ankylosis of the ankle.  Other diagnostic codes pertaining to the ankle do not allow for a disability rating higher than 20 percent.

IV.  Extra-schedular Considerations

The Board finds that the record does not reflect that the Veteran's left ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to the ankle, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, this issue is currently being adjudicated by the RO subsequent to the June 2012 remand by the Board.  The Board will not address the issue further at this time.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left ankle injury prior to January 4, 2011 is denied.

Entitlement to a disability rating of 20 percent (but no higher) for service-connected residuals of a left ankle injury is granted from January 4, 2011, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


